IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            March 6, 2009
                                     No. 08-60422
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

ADIS ZULEMA MARTINEZ-GARCIA

                                                   Petitioner

v.

ERIC H HOLDER, JR, U S ATTORNEY GENERAL

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                 BIA No. A78 283 608


Before DAVIS, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
       Adis Zulema Martinez-Garcia (Martinez), together with her derivative
beneficiaries Manuel Obdulio Reyes Meras and Vanessa Yamaly Reyes-
Martinez, petition for review of the decision of the Board of Immigration Appeals
(BIA) affirming the decisions of the immigration judge (IJ) to deny their
application for asylum, withholding of removal, and relief under the Convention
Against Torture. The petitioners contend that the IJ erred in denying their
request to subpoena Special Agent Joseph Lerma of the United States

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-60422

Immigration and Customs Enforcement to testify at the hearing. They have not
established that the IJ abused her discretion in concluding that Lerma’s live
testimony was not essential to the proceedings. See 8 C.F.R. § 1003.35(b)(3);
Guevara Flores v. INS, 786 F.2d 1242, 1252 (5th Cir. 1986).
      The petitioners contend that they have presented credible evidence of a
well-founded fear of persecution in Honduras based upon Martinez’s cooperation
with United States officials to provide information about an international
smuggling ring.    They maintain that they have established that they are
members of a particular social group, comprising either their immediate family
or “individuals who have cooperated with government authorities in the past
and, because of such cooperation, are being targeted by a network of criminals
that the government is unable to control.” The petitioners have not established
that they are subject to persecution as members of a generally visible social
group. See In re E-A-G-, 24 I&N Dec. 591, 594 (BIA 2007). Additionally, the
petitioners’ fear arises from a personal dispute with the smuggling ring, which
does not qualify for asylum. See Eduard v. Ashcroft, 379 F.3d 182, 190 (5th Cir.
2004); see also E-A-G-, 24 I&N Dec. at 594.
      Because the petitioners have not satisfied the asylum standard, they
cannot meet the more stringent standard for withholding of removal.           See
Eduard, 279 F.3d at 186 n.2. The petitioners’ claims under the Convention
Against Torture is also without merit, as the record does not compel a finding
that the Honduran government will acquiesce in any torture. See Chen v.
Gonzales, 470 F.3d 1131, 1141 (5th Cir. 2006); Tamara-Gomez v. Gonzales, 447
F.3d 343, 351 (5th Cir. 2006); Bah v. Ashcroft, 341 F.3d 348, 352 (5th Cir. 2003).
The petition for review is DENIED.




                                        2